ACCEPTED
                                                                                       12-14-00336-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  9/3/2015 10:09:41 AM
                                                                                             Pam Estes
                                                                                                CLERK

                               No. 12-14-00336-CV
                                                                       FILED IN
                          In the Twelfth Court of Appeals       12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                  Tyler, Texas                  9/3/2015 10:09:41 AM
                                                                       PAM ESTES
                                                                         Clerk

                        FREDERICK DAWSON GRAHAM
                                            Appellant

                                         v.

                             DENA MARIE TURNER
                                                        Appellee


                        Appealed from the County Court at Law
                             Nacogdoches County, Texas
                          Trial Court Cause No. C1228635


                              NOTICE OF APPEARANCE



TO THE HONORABLE COURT OF APPEALS:

     Dena Marie Turner, appellee, notifies the Court and all parties that

Greg Smith (State Bar No. 18600600) of the firm of RAMEY & FLOCK, P.C.,

100 E. Ferguson, Suite 500, Tyler, Texas 75702, is appearing as co-counsel on

appeal, for the limited purpose of representing appellee at the upcoming oral

argument. Jarett T. LaRochelle will continue to serve in all respects as lead

counsel for appellee.
    Respectfully submitted,

    Jarett T. LaRochelle
    State Bar No. 24041296
    One Riverway, Suite 1700
    Houston, TX 77056
    Telephone: (713) 907-8668
    Facsimile: (713) 840-6351
    jarettlarochelle@yahoo.com

       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600
    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gsmith@rameyflock.com

    COUNSEL FOR APPELLEE,
    DENA MARIE TURNER




2
                            Certificate of Service

      The undersigned certifies that a copy of the above and foregoing

document was served upon counsel for Appellant in accordance with the

applicable Rules of Civil Procedure on this the 2nd day of September, 2015, on

the following:

      trorie@sbcglobal.net
      Tom Rorie
      210 North Street
      Nacogdoches, TX 75961




                                             /s/ Greg Smith
                                           Greg Smith




                                      3